502 F.2d 764
Harold WASSERMAN, Petitioner-Appellant,v.The MUNICIPAL COURT OF the ALHAMBRA JUDICIAL DISTRICT,Respondent-Appellee.
No. 26757.
United States Court of Appeals, Ninth Circuit.
Sept. 17, 1974.

Edwin M. Rosendahl (argued), Beverly Hills, Cal., for petitioner-appellant.
Robert Lederman, Deputy Dist. Atty.  (argued), Los Angeles, Cal., for respondent-appellee.
Before BARNES, DUNIWAY and WRIGHT, Circuit Judges.
OPINION
PER CURIAM:


1
The original opinion in this case is reported at 9 Cir., 449 F.2d 787.  On certiorari the Supreme Court vacated and remanded on July 25, 1973, 413 U.S. 910-911, 93 S. Ct. 3036, 37 L. Ed. 2d 1025.  This court, in the light of this and other remands by the Supreme Court, ordered this case heard in banc.  The full court has now returned the case to this panel.


2
The order appealed from is vacated and the case is remanded to the district court for further consideration in the light of the cases listed in the mandate of the Supreme Court, 413 U.S. at 911, and of the following more recent decisions of that Court: Jenkins v. Georgia, 1974, 418 U.S. 153, 94 S. Ct. 2750, 41 L. Ed. 2d 640 (June 24, 1974); Hamling v. United States, 1974, 418 U.S. 87, 94 S. Ct. 2887, 41 L. Ed. 2d 590 (June 24, 1974).


3
Vacated and remanded.